*884OPINION.
Milliken:
The question raised by the petitioner has previously been considered by us and decided adversely to petitioner’s contention. In determining gain or loss upon the sale of depreciable property, due allowance must be made for depreciation, whether or not deductions therefor have been taken by the taxpayer in prior years. Appeal of Even Realty Co., 1 B. T. A. 355; Appeal of Cotton Concentration Co., 4 B. T. A. 121; Appeal of Capital City Investment Co., 4 B. T. A. 933; Island Line Shipping Co. v. Commissioner, 4 B. T. A. 1055; Gertrude B. Whittemore v. Commissioner, 6 B. T. A. 339

Judgment will he entered for the respondent.